OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                               AUSTIN




Ron. J. B. Keith, Chainnaz~
Board of Pardons & &roles
Austin, Texas
Dearsir:



             By ymlr18tt8ror
.0r   thla Deparhutnt upon t
            "Ray the Bmrd
       and .th8 oovernor
       88ntenao or
       8onrl88d in




                                 (80 EtuliagCase Law 51501
B%ddle ~'8.Perotiich,El4 U. S. 4801.
          Trusting that this will 8atisfaOtorlly answer your
Inquiry, w&al-8
                                          Your8 very truly